"If the cause of action, in any action of trespass, or trespass on the case, has arisen from the wilful and malicious act or neglect of the defendant, the court or justice before whom *Page 527 
the action is tried shall cause a certificate thereof to be made on the back of the execution." P.S., c. 236, s. 12.
As the court found the plaintiff's cause of action did not arise from the wilful and malicious act or neglect of the defendant but was founded in contract, the plaintiff was not entitled to the certificate.
Exception overruled.